Citation Nr: 0607972	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  05-26 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision. 


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by hearing 
acuity at Level VII in the right ear and Level II in the left 
ear.


CONCLUSION OF LAW

Criteria for a rating in excess of 40 percent for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

Pursuant to VA's rating schedule, the assignment of a 
disability rating for hearing impairment is derived by a 
purely mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests at the frequencies of 1000, 2000, 3000, and 4000 cycles 
per second (Hertz).  To evaluate the degree of disability 
from bilateral defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from level 
I, for essentially normal acuity, through level XI, for 
profound deafness.  A 50 percent evaluation for bilateral 
defective hearing is assigned when the hearing acuity is at 
least at Level VI in the better ear and Level X in the poorer 
ear, or Levels VII and IX, or Levels VIII and VIII.  38 
C.F.R. §§ 4.85, 4.87, Tables VI and VII.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).  

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
Section 4.86.  38 C.F.R. § 4.85(c).  

In August 2004 the veteran indicated that his right ear had 
become nearly deaf and that his left ear had worsened 
substantially regarding hearing words, speaking on the 
telephone, and having conversations in person.

The veteran underwent a VA audiologic examination in November 
2002, the results of which are as follows, with puretone 
thresholds recorded in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
75
75
75
85
LEFT
55
45
55
85

The average pure tone threshold in the veteran's right ear 
was 78 decibels.  The average pure tone threshold in the 
veteran's left ear was 60 decibels.  The veteran had speech 
recognition scores of 60 percent in his right ear and 80 
percent in his left ear.  The veteran was diagnosed with 
moderate to severe mixed hearing loss in his right ear and 
with moderate to profound mixed hearing loss in his left ear.

Because the audiologic results for the right ear were greater 
than 55 decibels at each of the 1000, 2000, 3000, and 4000 
Hertz frequencies, the Board must consider both Table VI and 
Table VIa.  Nevertheless, regardless of which table is used, 
the veteran's hearing acuity computes to a numeric 
designation of hearing impairment of level VII in the right 
ear.  With regard to the left ear, only Table VI is for 
application, yielding a numeric designation of hearing 
impairment of level IV.

Designations of VII and IV equates to a twenty percent 
disability evaluation for bilateral hearing loss.  38 C.F.R. 
§ 4.85.  

The veteran underwent a second VA audiologic examination in 
September 2004, the results of which are as follows, with 
puretone thresholds recorded in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
80
75
80
90
LEFT
55
45
55
80

The average pure tone threshold in the veteran's right ear 
was 81 decibels.  The average pure tone threshold in the 
veteran's left ear was 59 decibels.  The veteran had speech 
recognition scores on the Maryland CNC test of 60 percent in 
his right ear and 92 percent in his left ear.  The examiner 
found that the veteran had moderate to profound mixed hearing 
loss for the left ear and severe to profound mixed hearing 
loss for the right ear.

Because the audiologic results for the right ear were again 
greater than 55 decibels at each of the four Hertz 
frequencies, both Table VI and Table VIa were considered.  
Nevertheless, regardless of which table is used, the 
veteran's hearing acuity computes to a numeric designation of 
hearing impairment of level VII in the right ear.  With 
regard to the left ear, only Table VI is for application, 
yielding a numeric designation of hearing impairment of level 
II.

Designations of VII and II equates to a ten percent 
disability evaluation for bilateral hearing loss.  38 C.F.R. 
§ 4.85.  Thus, the preponderance of evidence does not support 
an increased rating for bilateral hearing loss.  Accordingly, 
the veteran's appeal for a rating in excess of the 40 percent 
for bilateral hearing loss must be denied.


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, notice was provided to the veteran in a 
letter dated in August 2004, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran in October 2004 was not given prior 
to the first adjudication of the claim, it was given prior to 
a subsequent adjudication (in a July 2005 statement of the 
case).  In short, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and ample time to respond to VA notices.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Additionally, in 
August 2004, the veteran indicated that he had no additional 
relevant medical evidence to submit.

VA treatment records have been obtained, and the veteran was 
provided with several VA hearing examinations (the reports of 
which have been reviewed and associated with the claims 
file).  

Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board.  Initially, the 
veteran filed a VA Form I-9 in July 2005 indicating that he 
wanted a hearing before the Board in Washington, D.C.; 
however, less than a month later, in August 2005, the veteran 
submitted a second VA Form I-9 indicating that he did not 
want a hearing.  In the absence of an indication to the 
contrary, the Board finds that the veteran no longer desires 
a hearing.

The Board also notes that in August 2003 the veteran 
submitted a letter inquiring why he was only received 
compensation at the 60 percent level when he was rated at 40 
percent for hearing loss, 10 percent for tinnitus, and 30 
percent for anxiety.  

The law provides that the determination of a combined 
disability rating is not based upon a mathematical 
calculation.  The provisions of 38 C.F.R. § 4.25, which are 
binding upon VA and the Board, provide for combining ratings 
when a veteran has more than one service-connected 
disability.  The combined ratings table results from the 
consideration of the efficiency of the individual as affected 
first by the most disabling condition, then by the less 
disabling condition, then by other less disabling conditions, 
if any, in the order of severity.  The end result is that 
often the combined ratings of all of a person's disabilities 
will be lower than the sum of the individual disabilities.  
As such, the veteran was correctly rated as 60 percent 
disabled, even though the pure total of his aggregated 
disabilities equaled 80 percent.  See 38 C.F.R. § 4.25.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.


ORDER

Entitlement to a rating in excess of 40 percent for bilateral 
hearing loss is denied.


	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


